The Honorable Larry Goodwin State Representative Box 129 Cave City, AR 72521
Dear Representative Goodwin:
This is in response to your request for an opinion on the following question:
  Would a Teacher Center Coordinator/Assistant Director of an Educational Cooperative be covered by the Fair Dismissal Act?
It is my opinion that the answer to this question is "yes" with regard to the position of Teacher Center Coordinator.  As discussed herein, however, a fact question arises with regard to an "Assistant Director," requiring review on a case by case basis. Such a factual question is generally not within the province of an Attorney General opinion.
Initial consideration must be given to the Teacher Fair Dismissal Act of 1983 (A.C.A. 6-17-1502 ET SEQ.), which defines "teacher" as ". . . any person, exclusive of the superintendent or assistant superintendent, employed in an Arkansas public school district who is required to hold a teaching certificate from the Department of Education as a condition of employment."  A.C.A. 6-17-1502(a)(1). With regard, specifically, to personnel of education service cooperatives, A.C.A. 6-13-1011(b) states that "[c]ertificate requirements shall be the same as those expected of persons holding similar positions in local school districts."  Teacher center coordinators must, according to the Department of Education, have a teaching certificate, based upon this Code section (6-13-1011(b)).
A teaching center coordinator may therefore meet the definition of a "teacher" for purposes of the Fair Dismissal Act, although one might contend that the coordinator is not "employed in an Arkansas public school district" for purposes of that act.  A.C.A.6-17-1502(a)(1), SUPRA.  While a legitimate question may arise in this regard, A.C.A. 6-13-1011(c) appears to resolve the issue. This subsection must, in my opinion, be read together with subsection (b) of 6-13-1011.  These two subsections, which apply to personnel of education service cooperatives, read as follows:
  (b)  Certificate requirements shall be the same as those expected of persons holding similar positions in local school districts.
  (c)  Termination or contract nonrenewal of education service cooperative personnel shall be as provided by law for THE SCHOOL DISTRICT PERSONNEL.  [Emphasis added.]
Subsection (c) may reasonably be construed together with subsection (b) as requiring termination or contract nonrenewal of education service cooperative personnel the same as provided for school district personnel holding similar positions.  While this will ordinarily involve a factual determination, a decision has apparently been made, evidenced by the certification requirements for teaching center coordinators, that these persons hold positions similar to those in local school districts who must have a teaching certificate.  It thus follows that the same termination or contract nonrenewal procedures, embodied in the Fair Dismissal Act, will also apply, pursuant to 6-13-1011(c).
The Education Service Cooperative Act of 1985 (A.C.A. 6-13-1001 ET SEQ.) does not identify the position of "Assistant Director." This position is, presumably, one developed by the Education Cooperative(s).  The applicability of the Fair Dismissal Act in this regard is a question which must be developed as a factual matter, since the duties associated with the Assistant Director position may vary from cooperative to cooperative.  The foregoing should, however, offer general guidance in addressing the issue.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.